FIRST NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the output from a machine learning acoustic analysis model" in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
With respect to claim 2, 10, and 16, the current claim phrase of “recording acoustic training data using a microphone” is not fully understood because the claims do not clearly describe if the claimed “microphone” is the same microphone from the parent claims or a different microphone.  Therefore the metes and bounds of the claims cannot be determined and the claims are indefinite.
With respect to claim 2, 10, and 16, the current claim phrase of “correlating the one of more frequency domain features” is not fully understood because the claims do not clearly describe if the claimed “the one of more frequency domain features” are the same one of more frequency domain features from the parent claims or the determined one of more frequency domain features from claims 2, 10, and 16.  Therefore the metes and bounds of the claims cannot be determined and the claims are indefinite.
Claim 3 recites the limitation "the parameters of classifications" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the output from a machine learning acoustic analysis model" in line 10 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the parameters of classifications" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the output from a machine learning acoustic analysis model" in line 12 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the parameters of classifications" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 9-11, 13-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnston U.S. Patent Application Publication 2015/0146759.
With respect to claims 1, 5-7, 9, 13-15, and 19-20, Johnston teaches determining a temperature state of one or more fluids in one or more enclosures (abstract) comprising: collecting acoustic data using a microphone (distributed acoustic sensor optical fiber 26, paragraphs 10-11 and 20-21); determining one or more frequency domain features based on the acoustic data, wherein the one or more frequency domain features are obtained across a frequency range of the acoustic data (processing the signal data and determining frequency components and acoustic effects are separated, paragraphs 28-29 and 32, pressure values may be determined from DAS data, paragraph 48); correlating the one or more frequency domain features to the output from a machine learning acoustic analysis model (temperature data is correlated with other data and profiles, paragraph 46); and classifying the one or more fluids based on temperature based on the correlated one or more frequency domain features (temperature profile of the data is determined, paragraph 46).
With respect to claims 2, 10, and 16, Johnston teaches wherein the machine learning acoustic analysis model is trained, the training comprising: recording acoustic training data using a microphone; collecting temperature data for a fluid, wherein the temperature data is obtained across a range of temperatures for the fluid; determining one or more frequency domain features from the acoustic training data, wherein the one or more frequency domain features are obtained across a frequency range of the acoustic training data; and correlating the one or more frequency domain features to the temperature data for a fluid (other temperature data that is obtained that is correlated with generated DAS data, paragraph 46).
	With respect to claims 3, 11, and 17, Johnston teaches determining the parameters of classifications for one or more fluids based on temperature (other fluid parameters are determined from DAS temperature data, paragraph 47).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston U.S. Patent Application Publication 2015/0146759 in view of Thiruvenkatanathan U.S. Patent Application Publication 2020/0174149.
With respect to claims 4, 12, and 18, Johnston teaches the claimed invention except wherein triggering one or more remedial actions based on the classification of the one or more fluids based on temperature.
	Thiruvenkatanathan teaches an event detection system using an acoustic signal from a sensor (abstract) wherein there is a remediation procedure based on the event detected (paragraph 50).
	Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Johnston with the remediation procedure taught in the event detection of Thiruvenkatanathan in order to provide a more reliable event remediation system.  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston U.S. Patent Application Publication 2015/0146759 in view of Langnes et al. U.S. Patent 10,975,687.
With respect to claim 8, Johnston teaches the claimed invention except wherein the machine learning acoustic analysis model is a regression model having multiple vectors and multiple targets.
Langnes teaches an acoustic sensor monitoring system wherein the analysis includes regression and vector analysis (col. 16 lines 22-43).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Johnston with the regression and vector analysis as taught by Langnes in order to provide a more accurate analysis system.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856

/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        9/9/2022